UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6470


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MONTE DECARLOS WINSTON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:99-cr-00030-REP-1)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Monte Decarlos Winston, Appellant Pro Se. Stephen Wiley Miller, Stephen David
Schiller, Assistant United States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Monte Decarlos Winston appeals the district court’s order denying Winston’s

postjudgment motion asking the court to audit his federal sentencing obligation. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. See United States v. Winston, No. 3:99-cr-00030-REP-1 (E.D.

Va. Mar. 21, 2017).     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2